EXHIBIT 12 REGAL BELOIT CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (As Adjusted)* Year Ended Years Ended Years Ended January 2, December 27, December 29, December 31, 2010 2008 2007 2006 2005 Earnings available for fixed charges: Income before taxes and Noncontrolling interests $ 137,955 $ 199,263 $ 180,343 $ 170,568 $ 108,947 Interest expense 23,284 32,647 26,650 24,160 26,067 Estimated interest component ofrental expense 6,297 5,318 4,433 2,500 2,705 Total earnings available for fixed charges $ 167,536 $ 237,228 $ 211,426 $ 197,228 $ 137,719 Fixed charges: Interest expense $ 23,284 $ 32,647 $ 26,650 $ 24,160 $ 26,067 Estimated interest component of rental expense 6,297 5,318 4,433 2,500 2,705 Total fixed charges $ 29,581 $ 37,965 $ 31,083 $ 26,660 $ 28,772 Ratio of earnings to fixed charges 5.7 6.3 6.8 7.4 4.8 * See Note 2 of the Consolidated Financial Statements regarding the adjustment pursuant to recently issued accounting guidance.
